DENNIS, Justice,
dissenting in part and concurring in part.
I respectfully dissent in part and concur in part for the reasons set forth by Justice Calogero in his excellent separate opinion.
There clearly was no intention by anyone, either the legislature or the people, to use the prior statute to carry into effect the new constitutional concept. Otherwise, there would have been no need for the constitutional amendment to provide that “the legislature may * * * by a two-thirds vote of the elected members of each house provide that special juvenile procedures shall not apply to juveniles arrested for having committed . . . aggravated rape * * * »’